Citation Nr: 1449581	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-13 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to May 19, 2008, for 30 percent evaluation for cholecystectomy, hiatal hernia, and gastroesophageal reflux disease (GERD) with history of punctured intestines. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for kidney stones.



ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from August 1980 to January 2003.  

These matters come before the Board of Veterans' Appeals (Board) from January and February 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.   

The Veteran was scheduled for a Travel Board hearing in February 2013, to which he failed to report.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2014).

The issue of entitlement to service connection for a cholecystectomy scar has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See December 2008 VA examination report.)  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for an acquired psychiatric disability and the newly reopened issue of entitlement to service connection for kidney stones are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed September 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for kidney stones.

2.  Evidence received since the September 2006 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for kidney stones. 

3.  The Veteran filed a claim for an increased rating for cholecystectomy, hiatal hernia, and GERD with history of punctured intestines, in May 2008. 

4.  In giving the benefit of the doubt to the Veteran, the Board finds that the earliest competent credible evidence of a worsening of the Veteran's disability within one year of his May 2008 claim is the November 2007 private record and clinical correspondence. 


CONCLUSIONS OF LAW

1.  Evidence received since the September 2006 RO decision that denied service connection for kidney stones, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014)

2.  The criteria for an effective date of November 16, 2007, and no earlier, for the award of a 30 percent disability rating for service-connected cholecystectomy, hiatal hernia, and GERD with a history of punctured intestines, have been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided in January 2009.

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran and others in support of the claims.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Effective Dates

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an award of increased compensation can be the earliest date as of which it was ascertainable that an increase in disability has occurred, if the application is received within one year from such date. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time. See also VAOGCPREC 12-98.

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.

Analysis

Earlier Effective Date

The Veteran seeks an effective date earlier than May 19, 2008, for the grant of the 30 percent evaluation for cholecystectomy, hiatal hernia, and gastroesophageal reflux disease (GERD) with history of punctured intestines.

Historically, in a March 2003 decision, the RO granted service connection for cholecystectomy, hiatal hernia, and GERD, evaluated as 10 percent disabling effective from February 2003.  In a March 2007 statement the Veteran submitted "to clarify and appeal" the decisions made, he referred to punctured intestines that were incurred at the time of the cholecystectomy.  In a September 2007 rating decision, the RO granted service connection for residuals of punctured intestines, in conjunction with his service-connected disability of cholecystectomy, hiatal hernia, and GERD.  The 10 percent rating was continued.  

In May 2008, the Veteran submitted a statement that his GI problems, severe reflux, and pain have led to a greatly curtailed lifestyle.  He requested to "reopen" the claim with regard to service connection for residuals of cholecystectomy.  He also noted that he had GERD, diarrhea, and chronic pain.  (See VA Form 21-4138 dated in April 2008 and received by VA in May 2008.)  He included November 2007 correspondence from Dr. M. Daum regarding his symptoms.  

In the January 2009 rating action on appeal, the rating was increased to 30 percent, effective from May 19, 2008, the date of receipt of his claim.  In October 2009, the Veteran filed a notice of disagreement and stated, in pertinent part, as follows:

I am pleased with the decision for the most part, except, my appeals have been since 2003.  I request previous appeals dating back to the first award letter be considered in the Adjustment.  I am not disappointed in your assessment.  However, I have been appealing this specific problem GI, GERD, Intestinal problems as a result of problems arising from punctured intestines during appendectomy and cholecystectomy since 2003.   . . . . Please, consider the time frame in which you have awarded the Compensation Rating Adjustment.  I wish to appeal the date in which the Rating adjustment was determined.  I have been appealing the intestinal problems since my first award letter of March 2003.   

Entitlement to an earlier effective date in 2003 for the 30 percent rating is not warranted.  A claimant has one year from notification of a RO decision to initiate an appeal by filing an NOD with the decision. 38 U.S.C.A. § 7105(b)(1) ; 38 C.F.R. § 20.302.  The Veteran did not file a notice of disagreement to the March 2003 decision, in which the RO granted service connection for cholecystectomy, hiatal hernia, and GERD, evaluated as 10 percent disabling effective from February 2003.  Thus, that decision became final.  The Board has reviewed the claims file for evidence that the Veteran filed a claim, formal or informal, for an increased rating for his service-connected disability, but finds that there is no such evidence prior to May 2008.  In this regard, the Board has considered that the Veteran filed a claim for his punctured intestines in March 2007; however, this was a claim for entitlement to service connection and not for an increased rating. 

Under 38 C.F.R. § 3.400(o)(1) an effective date of an increase will be the date of receipt of claim, or the date entitlement arose, whichever is later).  However, claimants may also receive an earlier effective date if they experience an increase during the one-year period prior to filing a claim for an increase.  Gaston v. Shinseki, 605 F.3d at 984; 38 U.S.C. § 5110(b)(2); see also 38 C.F.R. § 3.400(o)(2).  The Board is also mindful that entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition" (citing 38 U.S.C. § 5110(a)); Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date").  

Based on the foregoing, the Board has reviewed the evidence of record from May 2007 to May 2008, the one year prior to the date of his claim.  A November 2007 private clinical record from Dr. Daum, received by VA in May 2008, reflects that the Veteran has "a dumping syndrome associated with cholecystectomy.  . . . .  Bowel movements are liquid without blood or melena."  The assessment was "dumping syndrome associated with cholecystectomy, not well-controlled."  

November 2007 correspondence from Dr. M. Daum reflects that the Veteran "continues to be severely debilitated by heartburn, reflux and bloating six hours after eating.  He cannot exercise because of diarrhea.  He has difficulty complying with his job because of involuntary bowel movements."

Affording the Veteran the benefit of the doubt, finds that the November 2007 records and correspondence from Dr. M. Daum reflect a worsening of the Veteran's condition in the one year prior to his May 2008 claim, and that an effective date of November 16, 2007, and no earlier, for the award of 30 percent is warranted. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Even if the Veteran had filed a claim earlier than May 2008, the clinical evidence does not support a finding that a 30 percent rating would be warranted prior to November 2007.  There is no ascertainable date prior to the November 2007 clinical record/correspondence upon which to base an earlier effective date.

New and Material - Kidney Stones

Historically in September 2006, the RO denied the Veteran's claim for service connection for kidney stones because the clinical evidence did not reflect a diagnosis of kidney stones in service or within one year after separation from service and because there was no competent credible evidence that the Veteran's post service kidney stones were related to service.  The Veteran did not appeal the denial and it became final.

Evidence of record at time of last final denial in 2006

The Veteran's STRs are negative for kidney stones.  Reports of medical history dated in January 1980, September 1980, August 1984, July 1985, May 1988, September 1997 all reflect that the Veteran denied having kidney stones or blood in his urine.  

A September 2002 report of medical history reflects that the Veteran denied kidney stones but reported blood in his urine in 1987.  The physician's elaboration reflects that there was no conclusive etiology for the blood in the urine in 1987 and no sequelae.

A post service June 22, 2005 clinical record, more than two years after separation from service, from NASP Outpatient in Pensacola, Florida reflects that the Veteran had kidney stones.  

Evidence since the last final denial

The evidence includes lay statements and a September 2003 NASP Outpatient, Pensacola, Florida clinical record which reflects that the Veteran had a diagnosis of a "clinically right renal stone."  

January 2007 correspondence from Dr. M. Daum reflects his statement that the Veterans' STRs are negative for kidney stones, but note back pain and that back pain "could possibly have been caused by kidney stones."

In a statement received by VA in September 2008, the Veteran's girlfriend, S. R., stated, in pertinent part, "I know about his kidney stones and the fact that one dozen stones approximately 3-5 mm are causing him great discomfort.  He passed a 7 mm stone at work."

Old and new evidence of record considered as a whole

The Board finds that clinical records dated after 2006 are new and material.  The record now contains a clinical record that the Veteran had a kidney stone within one year of separation from service, and an indication that his service may be causally related to kidney stones.  That evidence raises a reasonable possibility of substantiating the claim when considered with the old evidence and combined with VA assistance.  Shade v. Shinseki, 24 Vet.App. 110 (2010).  Thus, the claim is reopened.

ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for kidney stones, the appeal is allowed to that extent. 


REMAND

Reopened claim

As noted above, the Veteran's STRs are negative for kidney stones.  The Veteran separated from service in January 2003.  The evidence reflects that the Veteran had a kidney stone in September 2003, approximately eight months after separation from service, for which the Veteran sought treatment on one occasion.  Dr. M. Daum, in correspondence dated in January 2007, stated that the Veteran's back pain in service "could possibly" have been caused by kidney stones.  

Dr. M. Daum's opinion is speculative and does not reflect that he considered the Veteran's back complaints could be due to his service-connected degenerative disc disease of L4-L5, L5, and S1.  However, it does provide an indication that his kidney stones during the pendency of the claim may be related to service.  A VA opinion is required.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

The Board also notes that Dr. M. Daum stated that the Veteran had presented with kidney stones; however, clinical records from Dr. M. Daum are not associated with the claims file.  VA should attempt to obtain them, as well as any other clinical records of kidney stones, prior to obtaining a VA opinion. 
 
Acquired Psychiatric Disability

A December 2008 VA examination report reflects that the Veteran had no acquired psychiatric diagnosis and that his test results suggested significant feigning of symptoms.  A December 2011 VA examination report reflects that the Veteran meets the criteria for personality disorder, which is not a disability for which service connection may be granted. 

In April 2014, the Veteran submitted August 2012 correspondence from licensed medical health counselor, C. Moody.  She stated that the Veteran had a mental disorder, not otherwise specified, due to his general medical condition of esophageal and digestive/intestinal disorders.  The Veteran did not submit a waiver of RO adjudication of this evidence.  (The Veteran's substantive appeal was received prior to February 2, 2013, thus, RO consideration or a waiver of such is required prior to Board consideration. (Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), applies to new evidence submitted with or after a Substantive Appeal received on or after February 2, 2013.))
 
The Board also notes that C. Moody stated that she had counseled the Veteran on nine individual dates prior to August 2012.  Correspondence from Dr. T. Beissinger (East Hill Clinic), dated in January 2009, reflects that she had treated the Veteran on at least six occasions.  None of these records are associated with the claims file.  

In his VA Form 9, the Veteran reported that he has experienced traumatic incidents of picking up pieces of crash victims, placing total strangers in body bags, scraping brain matter from a rescue boat, and washing blood from "countless injuries and deaths."  The evidence does not reflect that the Veteran has completed a VA Form 21-0781 to assist VA in verifying his stressors.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical treatment providers for an acquired psychiatric disability and for kidney stones, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified from January 2003 to present, to include a.) Dr. M. Daub, b.) C. Moody; and c.) T. Beissinger.

After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records, to include including VA records.  

2.  Request the Veteran to complete and return a provided VA Form 21-0781 with regard to his claimed stressors of having picked up pieces of crash victims, put people in body bags, scraped brain matter from a rescue boat, and washed blood from "countless injuries and deaths."

3.  Thereafter, obtain a clinical opinion as to whether it is as likely as not that the Veteran has a kidney stone disability causally related to, or aggravated by, active service.  The clinician should consider the entire claims file, to include: a.) the STRs which are negative for kidney stones (e.g. January 1980, September 1980, August 1984, July 1985, May 1988, September 1997, September 2002 reports of medical history); b.) the post service September 2003 clinical record of a kidney stone; c.) the post service June 2005 record of kidney stones; d.) January 2007 correspondence from Dr. M. Daum; and e) the STRs which note complaints of back pain and the Veteran's diagnosis of degenerative disc disease.  

The clinician should provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

4.  Schedule the Veteran for an examination with a psychologist or psychiatrist to obtain a clinical opinion as to whether it is as likely as not that the Veteran has an acquired psychiatric disability causally related to, or aggravated by, active service, or a service-connected disability.  The clinician should consider the entire claims file, to include: a.) the December 2008 VA examination report; b.) the March 2011 VA examination report; c.) private clinical opinions (e.g. January 2009 from T. Beissinger and August 2012 from C. Moody); and d.) the Veteran's reported stressors. 

5.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for kidney stones and an acquired psychiatric disability.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative, if any, an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


